DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-8 and 21-25 the reply filed on 04/26/22 is acknowledged.
Drawings
The drawings were received on 09/25/12.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam (US Patent 10,794,870), hereinafter, Balasubramaniam in view of Frank (Pub. No.: US 2010/0226580).
Regarding claims 1-2 6 and 23, Balasubramaniam discloses an ultrasonic sensor (100), comprising: a transducer (104) in operable communication with a power source (108); a waveguide (102) comprising one or more of at least one metal (102), at least one fissile material, and at least one fertile material in operable communication with the transducer (104) and configured to propagate and reflect acoustic waves generated by the transducer (104), the transducer (104) configured to convert reflected acoustic waves to an electric signal; a thermally insulative material proximate the waveguide (col. 6, lines 48-51); and a control system (200) in operable communication with the transducer (104), the control system (200) configured to determine at least a temperature of the waveguide based on the reflected acoustic waves (col. 3, lines 10-12, 17-22 and 63-67). However, Balasubramanian does not particularly disclose or suggest at least one fissile material and wherein the waveguide comprises one or more of lithium-6, beryllium-8, boron-10, platinum-175, and uranium-23. Frank discloses a system detects at least one of nuclear and fissile materials (see: abstract). Note that applicant’s disclosure describes the fissile materials “Nonlimiting examples of fissile materials include one or more of transuranic materials (e.g., uranium-235, thorium, plutonium-239, thorium-232), lithium-6, boron-10”) in the specification. So, the fissile materials of Frank would inherently include these materials to meet the limitations of claims 2, 6 and 23. It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to utilize in Balasubramanian the fissile materials of Frank because one of the ordinary skilled in the art the fissile material using the above combination would be motivated to recognize that connecting the fissile material to the waveguide would realize applicant’s invention effectively in a reliable manner. 
Regarding claim 3, Balasubramaniam discloses the ultrasonic sensor of claim 1, wherein the transducer (104) comprises one of a magnetoresitive transducer and a piezoelectric transducer (col. 6, lines 21-27).
Regarding claims 4-5 and 22, Balasubramaniam discloses the ultrasonic sensor of claim 1, wherein the waveguide (102) comprises one or more echogenic features along a length thereof and wherein the one or more echogenic features comprises one or both of apertures and notches (110), (see: col. 4, lines 2-4).
Regarding claim 8, Balasubramaniam discloses the ultrasonic sensor of claim 1, wherein the thermally insulative material comprises a ceramic material (col. 9, lines 65-66).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam (US Patent 10,794,870), hereinafter, Balasubramaniam in view of Frank (Pub. No.: US 2010/0226580) and further in view of Dapino (Structural Engineering and Mechanics, Vol. 17, No. 3-4 (2004) 000-000, On magnetostrictive materials and their use in adaptive structures).
Regarding claim 25, although Balasubramaniam discloses while the piezo-electric method is a typical method of generation, other modes such as electromagnetic, laser based, thermo-electric, etc. are also equality applicable in col. 6, lines 29-32, however, it does not particularly disclose or suggest wherein the transducer comprises a magnetostrictive wire surrounded by a magnetizing coil. Dapino discloses a magnetostrictive transducer in Fig. 7 and on page 12, section 6. It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to utilize in the combination of Balasubramaniam in view of Frank the magnetostrictive transducer of Dapino because one advantage of magnetostrictive transducers over other types of transducers is that they can be driven with conventional low impedance amplifiers, particularly at frequencies well below resonance in which the low impedance of a magnetostrictive transducer means that driving voltages can be low. This transducer consists of a cylindrical magnetostrictive rod, a surrounding copper-wire solenoid, a preload mechanism consisting of a bolt and spring washer, magnetic couplers and a barrel-like permanent magnet which provides the bias magnetization. While specific design details depend on the particular smart structure application, this configuration depicts the basic components needed to extract maximum performance from the magnetostrictive material. Thus, this combination would be very effective.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramaniam (US Patent 10,794,870), hereinafter, Balasubramaniam in view of Frank (Pub. No.: US 2010/0226580) and further in view of Forchel et al. (US Patent 6,846,689).
Regarding claims 21 and 24, Balasubramaniam in view of Frank does not particularly disclose or suggest wherein the waveguide comprises uranium and wherein the waveguide comprises at least one of boron and lithium and wherein the waveguide comprises tungsten. Forchel discloses If a metal, for example chromium, aluminum, scandium, titanium, vanadium, chromium, manganese, iron, cobalt, nickel, copper, zinc, yttrium, zirconium, niobium, molybdenum, ruthenium, rhodium, palladium, silver, cadmium, tin, hafnium, tantalum, tungsten, rhenium, osmium, iridium, platinum, gold, thallium, lead, bismuth, lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium, lutetium and alloys thereof is used to form the lattice structure, the advantageous effects described in the foregoing can be achieved to a particularly comprehensive extent. Irrespectively of the material selected to construct the lattice structure, the lattice structure can also be formed by material removal, thus not only by material application. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to determine and select the appropriate or desired material for the waveguide in order to perform applicant’s invention in an efficient manner and thereby, making this combination more effective. region of the radiation emitted from the active zone of the laser layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2855